Citation Nr: 0947434	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-39 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board video-conference hearing in October 
2009.  A transcript of this proceeding has been associated 
with the claims file.  


FINDING OF FACT

There is no evidence of a bilateral knee disorder during the 
Veteran's military service and no competent evidence linking 
the Veteran's current bilateral knee disorder with her 
military service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that a 
bilateral knee disorder is related to her service with the 
United States Marine Corps from August 1972 to February 1975.  
Specifically, she contends that she injured her right knee 
during physical training in the military and subsequently 
developed a left knee disorder secondary to the claimed right 
knee injury.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).   

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Factual Background

In a November 1970 "Report of Medical History," the Veteran 
denied "swollen or painful joints," "arthritis or 
rheumatism, bone, joint, or other deformity," and a 
"'trick' or locked knee."  On the corresponding report of 
medical examination, the Veteran's lower extremities were 
noted as clinically normal.  On a June 1971 entrance 
examination "Report of Medical History," the Veteran again 
denied "swollen or painful joints," "arthritis or 
rheumatism, bone, joint, or other deformity," and a 
"'trick' or locked knee."  On June 1971 and March 1972 
reports of medical examinations, the examiners consistently 
noted the Veteran's lower extremities as clinically normal.

The Veteran's subsequent service treatment records are silent 
as to any complaints, diagnosis, or treatment of a knee 
disability.  In a September 1972 report of medical 
examination, the examiner noted the Veteran's lower 
extremities as clinically normal.  On a September 1973 annual 
report of medical examination, the examiner continued to note 
the Veteran's lower extremities as clinically normal.  On a 
September 1974 officer physical examination questionnaire, 
the Veteran denied "arthritis, muscle pain or cramps" and 
"painful joints" since her last physical examination.  On 
the September 1974 report of medically examination, the 
examiner still marked the Veteran's lower extremities as 
clinically normal.  On an April 1975 "Report of Medical 
History," the Veteran specifically denied "swollen or 
painful joints," "arthritis, rheumatism, or bursitis," 
"bone, joint, or other deformity," and "painful or 'trick' 
knee."  On an April 1975 report of medical examination, the 
examiner again marked the Veteran's lower extremities as 
clinically normal.  

Post-service, the first documented complaint of knee pain is 
dated October 2005.  The Veteran complained of localized 
joint pain.  She could not estimate the duration of her 
symptoms, but she did note a fall on her knee about twenty 
years prior as an aggravating factor.  The examiner diagnosed 
the Veteran with knee pain and referred her to physical 
therapy.  She was then treated by the examiner for bilateral 
knee pain through January 2007.

The Veteran submitted a private medical opinion dated 
November 2007.  The physician opined that the Veteran's right 
knee pain was at least as likely as not related to the injury 
during active duty service.  

The Veteran was afforded a VA examination in July 2008.  The 
examiner reviewed the Veteran's claims file, including her 
service treatment records.  He noted absolutely no evidence 
in the service treatment records of knee pain.  At the time 
of the examination, the Veteran reported a stabbing pain and 
soreness across the anterior front of her inferior patellae.  
The Veteran noted that the symptoms were deep inside, not to 
actual digital pressure.  She reported increased irritation 
and limitation due to kneeling or climbing stairs.  Upon 
physical examination, the examiner noted a normal gait.  The 
Veteran used no ambulatory aids, braces, or external 
supports.  Inspection of the knees showed a body habitus of 
genu valgus.  The examiner explained that this type of body 
habitus was associated with knee pain medially.  He found no 
edema, effusion, weakness, redness, or heat.  When palpating 
the right knee medial joint line, the Veteran reported pain.  
She did not report pain on the left.  Her range of motion was 
130 degrees flexion and 0 degrees extension.  The examiner 
noted crepitus with repeat use of the knees bilaterally.  The 
examiner found no additional limitation due to pain, fatigue, 
weakness, or lack of endurance.  The knees were negative for 
Lachman, drawer, pivot, McMurray, valgus, varus, and grind 
testing.  The examiner diagnosed the Veteran with bilateral 
genetic knee genu valgum, right knee stable joint - medial 
meniscus degenerative tear, left knee stable joint - normal 
exam, and bilateral age related tricompartmental arthritis 
secondary to the other diagnoses.  The Veteran informed the 
examiner that she was out performing physical training 
sometime in 1974 when she slipped and fell on her right knee.  
The examiner noted that her original claim for service 
connection noted June 1973 as the date of the incident.  Even 
accepting an injury occurred, the examiner pondered why no 
records existed between the injury in 1973 or 1974 and the 
separation of service in May 1975.  The examiner opined that 
there was absolutely no direct physical evidence to 
substantiate any claim of knee pain related to active duty.  
The examiner found that the current bilateral knee genu 
valgum and subjective knee complaints were not caused by or 
the result of active duty service.  

In March 2009 an orthopedic imaging center performed a 
magnetic resonance imaging (MRI) scan on the Veteran's right 
knee.  The record noted findings compatible with that of an 
old partial thickness injury, possibly with some scarring and 
fibrosis of the proximal attachment site.  The Veteran 
received treatment from March 2009 through May 2009 by a 
private orthopedic group.  

The Veteran has also submitted several lay statements in 
support of her claim.  A statement from her sister noted that 
she found out in the early months of 1974 that the Veteran 
had fallen and injured her knee.  Another friend stated that 
she learned of the Veteran's injury in their correspondence 
with each other.  She recalled that the Veteran mentioned she 
heard her knee pop and had been sent to a troop clinic.  She 
also recalled that the Veteran mentioned her knee had been 
swollen for about a week.  The Veteran also submitted a 
statement from a fellow Marine who stated that he became 
aware of the Veteran's injury to her right knee because they 
both worked in the same area.  The Marine gave the Veteran a 
ride to work for a few days and noted that she was limping 
with a swollen right knee.  The Marine clarified in a later 
statement that he did in fact witness the Veteran falling on 
the grass as he had already been jogging on the track at that 
time.  He noted that another female marine and he helped her 
off the field and took her to the Joint Reception Center for 
an ice pack.  

Analysis

Based on the evidence cited above, the Board finds that 
entitlement to service connection for a bilateral knee 
disability is not warranted.  The Board notes that the 
Veteran has provided three different dates of onset for her 
claimed right knee injury.  On her original claim and during 
the October 2009 Board hearing, she noted June 15, 1973 as 
the date of the incident.  To the VA examiner in July 2008, 
the Veteran reported that the injury occurred in 1974.  To a 
private physician in October 2005, the Veteran noted that she 
had fallen about 20 years prior, placing the incident in 
1985, over ten years after service.  As such, the Board finds 
that the Veteran is an unreliable historian regarding the 
onset of her injury.  Therefore, the Board relies more 
significantly upon the medical evidence in the claims file.  

The first medical complaint of knee pain came in October 
2005, 30 years after the Veteran's separation from service.  
The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board acknowledges that there are two differing opinions 
on record regarding the relation of the Veteran's knee 
disability to military service.  A private examiner in 
November 2007 noted that the Veteran's current condition 
regarding right knee pain is at least likely related to the 
injury during active duty.  The examiner failed to provide 
any rationale for his opinion.  In addition, he failed to 
note whether he had reviewed the Veteran's service treatment 
records.  His opinion consisted of one sentence independent 
of any medical findings and without the context of the 
Veteran's medical history.  

The July 2008 VA examiner, on the other hand, noted the 
Veteran's discrepancies in the dates of onset.  He reviewed 
the claims file, including the service treatment records.  
The examiner specifically noted that, even accepting the 
Veteran's argument that there was no evidence of treatment 
for the incident because she was taken to the receiving 
center, rather than the regular infirmary, the lack of 
complaints or treatment between the date of the injury and 
the Veteran's separation from service shows the lack of any 
chronic disability.  In addition, the VA examiner diagnosed 
the Veteran with a genetic disability that causes knee pain.  
Based upon the access to medical records and the detailed 
rationale provided by the VA examiner, the Board finds that 
the July 2008 opinion is more probative than the November 
2007 statement.  

The Board too notes that the service treatment records do not 
show a chronic disability resulting from an injury.  The 
Veteran at no point complained of knee pain during service 
and every examination after the date of the claimed injury 
showed the Veteran's lower extremities as clinically normal.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  As there is no evidence of a resulting 
chronic condition during service, the Board must look to see 
if a continuity of symptomatology is present after service.  
Again, the Board points to the lack of medical evidence 
documenting complaints until October 2005, at which point the 
Veteran noted that she had knee pain for about 20 years.  
This statement places the onset of pain nearly 10 years after 
service.  The lay statements provided by the Veteran also do 
not show continuity of symptoms, but merely supported the 
Veteran's conclusion that an injury in service occurred.

In sum, the Veteran has provided inconsistent information 
regarding her injury and the onset of her knee pain.  The 
only evidence linking the Veteran's current disability to her 
in-service injury is a one sentence opinion dated November 
2007.  That physician failed to provide a rationale or a 
historical context for his opinion.  The July 2008 VA 
examiner, in contrast, provided a detailed rationale for his 
negative nexus opinion.  Even with the assumption that the 
Veteran did injure her right knee in service as supported by 
a lay statement, the VA examiner still provided a negative 
nexus opinion based upon the lack of subsequent treatment or 
complaints.  Based upon the service treatment records and the 
extensive period of time after service before medical 
attention was sought, the Board agrees with the VA examiner's 
assessment of the relation between service and the current 
disability. 

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2007 and November 2007 
letters and the claim was readjudicated in a November 2008 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Significantly, this notice addressed the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


